Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 12-14, 16, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (U.S. Pub No. 2018/0262313 A1) in view of Koorapaty et al.  (U.S.  2013/0250923 A1).


4. Nam and Koorapaty illustrates the method of claim 10, wherein a single common measurement duration and a single common measurement timing offset are configured for different CSRS resources [Nam par 0238, The slot timing of the C.sub.S CSI-RS belonging to an s-th group is determined as a function of s-th SS block of the cell. In one such example, a UE is configured with an integer, say o, representing a common slot offset of all the CSI-RS belonging to a CSI-RS group with respect to each SS block. When the s-th SS block is transmitted in slot n, then based on the configuration, the UE is configured to receive the CSI-RS belonging to s-th CSI-RS group in slot n+o].

5. Nam and Koorapaty demonstrate the method of claim 4, wherein each CS-LRS is configured with one or more parameters comprising: a cell identification (ID), a scrambling ID, a periodicity and timing offset of the CSI-RS, a measurement bandwidth of the CSELRS, a frequency location, a numerology of the CSI-RS, and a quasi-co-location (QCL) of the CSI-RS [Nam, par 0233, in such embodiments, a virtual cell ID is a scrambling ID (initialization) to be used for CSI-RS sequence generation. In such embodiments, a cell-level (CSI-RS resource group level) SS block configuration is a parameter that represents the SS blocks of a cell, for the UE to figure out a number of CSI-RS resources/sets to measure for the cell; and the CSI-RS timing with respect to each identified SS block. When configured with this parameter, the UE is configured to use only those CSI-RS measurements associated with the indicated SS blocks of the cell, which are identified by the cell ID and SS block IDs]

6. Nam and Koorapaty create the method of claim 10, wherein each CSI-RS configuration reuses a beam management configuration of each corresponding CSI-RS if its corresponding cell ID indicates a serving cell [Nam, par 0267, 0268, In LTE DRS configuration, the configured physical cell ID and DMTC periodicity/offset configuration inform UE of an OFDM symbol level timing of single PSS/SSS to detect; and the CSI-RS sync timing is obtained from the detected single PSS/SSS. On the other hand, in the NR multi-beam scenarios, the configured physical cell ID corresponds to multiple time locations (SS blocks) which potentially have different sync timing. In over 6 GHz systems in which UE Rx beam forming maybe used for combating high pathloss, an SS block can also be associated with a CSI-RS resource in a set of QCL parameters including spatial QCL parameters].

10. Nam create a method comprising: obtaining a radio resource management (RRM) measurement configuration by a user equipment (UE) in a new radio (NR) network [par 0142, 0154, the following always-on signals are used for RRM measurement for L3 mobility in IDLE mode: NR synchronization signal; or NR synchronization signal, and additional DM-RS for PBCH if DM-RS is supported for PBCH (note: How to use DM-RS for RRM measurement is up to UE implementation). In some embodiments of additional RS for connected mode mobility, although NR-SSS can satisfy the RSRP measurement accuracy requirements, it does not mean that it maybe sufficient for connected mode mobility. For the legacy LTE RRM measurement, various other requirements, (e.g., latency requirements) are separately defined for IDLE and CONNECTED, and for CONNECTED more stringent requirements were defined], wherein the RRM measurement is performed on a synchronization signal (SS) block and a channel state information reference signal (CSI-RS) [par 0177, A UE maybe allowed to derive RSRP with averaging power across antenna ports on ak-th CSI-RS resource, denoted as CSI-RSAP of resource k. The UE also derives SS-block RSRP on a k-th SS block in a SS burst set. In such a case, a k-th beam RSRP can be derived with taking weighted sum of CSI-RSRP of resource k and SS-block RSRP on k-th SS block. A weighted sum (or average) of m strongest beam RSRPs can be used as cell- specific RSRP, which is used as RRM measurement quantity for L3 mobility, where m is an integer]; 
 	Nam fail to show obtaining an RRM measurement gap configuration, wherein the SS block and the CSI-RS are adjacent to each other without overlapping in the time domain within a measurement gap indicated by the RRM measurement gap configuration; performing an RRM measurement on the SS block and the CSI-RS adjacent to each other without overlapping in the time domain within the measurement gap indicated by the RRM measurement gap configuration
 	In an analogous art Koorapaty show obtaining an RRM measurement gap configuration [par 0044, For LTE, the one or more operations may additionally or alternatively include obtaining one or more Radio Resource Management (RRM) measurements using the CRSs carried in the downlink signal], wherein the SS block and the CSI-RS are adjacent to each other without overlapping in the time domain par 0052, In one particular embodiment, the CRSs are present in at least those subframes in which Primary Synchronization Sequences ( PSS) and Secondary Synchronization Sequences ( SSS) are transmitted .Tthen for each half frame, an additional C.sub.SF-1 subframes carry CRS, and these additional C.sub.SF-1 subframes may be directly adjacent to the subframe in which PSS and SSS are transmitted, either before the subframe in which PSS and SSS are transmitted, following the subframe in which PSS and SSS are transmitted, or both], performing an RRM measurement on the SS block and the CSI-RS adjacent to each other without overlapping in the time domain within the measurement gap indicated by the RRM measurement gap configuration[par 0054, 0107, where the downlink signal has CRSs carried in the determined number subframes per half frame and the determined number of RBs in the frequency dimension of the downlink signal (step 206). The wireless device 14 performs one or more operations using the CRSs carried in the downlink signal (step 208). Again, the one or more operations may include obtaining one or more RRM measurements using the CRSs carried in the downlink carrier].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Nam and Koorapaty because this provides a system and methods that reduce overhead and interference resulting from CRS transmissions.

12. Nam and Koorapaty defines the method of claim 10, wherein the CSI-RS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block [Nam par 0414, the UE is allowed to measure interference in time duration (or time- frequency resources) for which the PDSCH DMRS antenna ports are QCL'ed with the CSI-RS or the SS block].


13. Nam and Koorapaty reveal the method of claim 10, wherein the SS block is an SS burst block across multiple analog beams [Nam par 0247, UE may need to try multiple
Rx beams in a number of SS burst sets to find out the best Tx/Rx beam pair for RACH process], and wherein CSI-RS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block [Nam par 0414, the UE is allowed to measure interference in time duration (or time-frequency resources) for which the PDSCH DMRS antenna ports are QCL'ed with the CSI-RS or the SS block].

14. Nam and Koorapaty display the method of claim 13, wherein the same analog beamforming applies to both the SS burst block and the CSI-RS burst block [Nam par 0204, 0247, In such embodiment, each sub-time unit comprises a CSI-RS resource, and different Tx beams are applied across different sub-time units within a CSI-RS burst set. When the UE adopts Rx beam sweeping, UE may need to try multiple Rx beams in a number of SS burst sets to find out the best Tx/Rx beam pair for RACH process].

16. Nam defines user equipment (UE), comprising: a transceiver that transmits and receives radio frequency (RF) signals from one or more base stations (BS) in a new radio (NR) wireless network [par 0142, 0154, the following always-on signals are used for RRM measurement for L3 mobility in IDLE mode: NR synchronization signal; or NR synchronization signal, and additional DM-RS for PBCH if DM-RS is supported for PBCH (note: How to use DM-RS for RRM measurement is up to UE implementation). In some embodiments of additional RS for connected mode mobility, although NR-SSS can satisfy the RSRP measurement accuracy requirements, it does not mean that it may be sufficient for connected mode mobility. For the legacy LTE RRM measurement, various other requirements, (e.g., latency requirements) are separately defined for IDLE and CONNECTED, and for CONNECTED more stringent requirements were defined]; a radio resource management (RRM) measurement configuration circuit that obtains an RRM measurement configuration, wherein the RRM measurement is performed on a synchronization signal (SS) block and a channel state information reference signal (CSI- RS)  [par 0177, A UE maybe allowed to derive RSRP with averaging power across antenna ports on ak-th CSI-RS resource, denoted as CSI-RSRAP of resource k. The UE also derives SS-block RSRP on a k-th SS block in a SS burst set. In such a case, a k-th beam RSRP can be derived with taking weighted sum of CSI-RSAP of resource k and SS-block RSRP on k-th SS block. A weighted sum (or average) of m strongest beam RSRFPs can be used as cell-specific RSRP, which is used as RRM measurement quantity for L3 mobility, where m is an integer];
 	Nam fail to show a measurement gap circuit that obtains a measurement gap configuration, wherein the SS block and the CSI-RS adjacent to each other without overlapping in the time domain within a measurement gap indicated by the RRM measurement gap configuration; an RRM measurement circuits that performs an RRM measurement on the SS block and the CSI-RS adjacent to each other without 
 	In an analogous art Koorapaty show a measurement gap circuit that obtains a measurement gap configuration[par 0044, For LTE, the one or more operations may additionally or alternatively include obtaining one or more Radio Resource Management (RRM) measurements using the CRSs carried in the downlink signal], wherein the SS block and the CSI-RS adjacent to each other without overlapping in the time domain within a measurement gap indicated by the RRM measurement gap configuration[par 0052, In one particular embodiment, the CRSs are present in at least those subframes in which Primary Synchronization Sequences ( PSS) and Secondary Synchronization Sequences ( SSS) are transmitted .Tthen for each half frame, an additional C.sub.SF-1 subframes carry CRS, and these additional C.sub.SF-1 subframes may be directly adjacent to the subframe in which PSS and SSS are transmitted, either before the subframe in which PSS and SSS are transmitted, following the subframe in which PSS and SSS are transmitted, or both]; an RRM measurement circuits that performs an RRM measurement on the SS block and the CSI-RS adjacent to each other without overlapping in the time domain within the measurement gap indicated by the RRM measurement gap configuration[par 0054, 0107, where the downlink signal has CRSs carried in the determined number subframes per half frame and the determined number of RBs in the frequency dimension of the downlink signal (step 206). The wireless device 14 performs one or more operations using the CRSs carried in the downlink signal (step 208). Again, the one or more operations may include obtaining one or more RRM measurements using the CRSs carried in the downlink carrier].


21. Nam and Koorapaty disclose the UE of claim 16, wherein a single common measurement duration and a single common measurement timing offset are configured for different CSRS resources [Nam par 0376, The single set of CSRS comprises a set of CS-LRS resources that recurs with a given periodicity and timing offset].

22. Nam and Koorapaty provide the UE of claim 21, wherein each CSI-RS is configured with one or more parameters comprising: a cell identification (ID), a scrambling ID, aperiodicity and timing offset of the CSI-RS, a measurement bandwidth of the CSI-RS, a frequency location, a numerology of the CSI-RS, and a quasi-co-location (QCL) of the CSIRS [par 0376, When CSI-RS is configured for the inter-frequency RSRQ measurement, the QCL assumption may be such that a same indexed CSI-RS and a corresponding RMR in an inter-frequency cell are QCL'ed with a CSI-RS and a corresponding RMR in a serving cell, in spatial parameters. The single set of CSI-RS comprises a set of CSI-RS resources that recurs with a given periodicity and timing offset. The same indexed resource is mapped on a same OFDM symbol across multiple cells, and UE may make an assumption that spatial QCL relationship holds for the same indexed CSI-RS resource in two different carriers].

Nam, par 0322, scrambling ID, similarly to the legacy LTE, CSI-RS frequency reuse within a cell can be achieved by applying different scrambling IDs to different areas. Again, configuration of scrambling ID per resource is too costly and the additional flexibility gain is not much. Hence, it is proposed to configure the scrambling ID one level under than the cell, i.e., resource setting level].


5. 	 Claims 7, 8, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (U.S. Pub No. 2018/0262313 A1) in view of Koorapaty et al.  (U.S.  2013/0250923 A1) in further UCHIYAMA et al. (U.S. Pub No. 2017/0055202 A1)

7. Nam and Koorapaty defines the method of claim 10, wherein the RRM measurement configuration configures both an SS block measurement and a CSI-RS measurement when the UE performs an initial synchronization [Nam, par 0120, 0232, 0235, In one example of step 5, in case of initial synchronization, a UE can decode a primary broadcast channel (PBCH) to obtain a master information block (MIB) that carries critical system information such as the DL bandwidth, CRS transmit power, number of eNB transmitter antennas, system frame number (SFN). In such embodiments, a batch RE mapping source configuration is information on the RE mapping of C.sub.S CSI-RS associated with each SS block. This may correspond to a resource element index (k, |), representing a first subcarrier and a first OFDM symbol to map the CSI-RS. In one instance, the parameter corresponds to a list of C.sub.S resource configuration parameters, each corresponds to a RE mapping configuration of one of C.sub.S CSI-RS associated with an SS block].
 	Nam and Koorapaty fail to show wherein the measurement gap is configured with an extended measurement gap length (eMGL) that is larger than a standard MGL such that both the SS block and the CSI-RS are measured within the eMGL.
 	In an analogous art Uchiyama to show wherein the measurement gap is configured with an extended measurement gap length (eMGL) that is larger than a standard MGL such that both the SS block and the CSI-RS are measured within the eMGL. [par 0329, 0346, Specifically, in the third embodiment, the measurement gap is an extended measurement gap. In addition, for example, the second frequency band is a frequency band in which a reference signal is transmitted within at least a second period included in the measurement gap (that is, the extended measurement gap). The measurement gap is an extended measurement gap. More specifically, for example, the extended measurement gap is a period longer than 6 milliseconds (ms). For example, a general measurement gap (that is, a measurement gap that is not extended) is a period having a length of 6 ms].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nam, Koorapaty, and Uchuiyama because it is possible to perform measurement of the first frequency band and measurement of the second frequency band using fewer measurement gaps.

par 0120, initial synchronization, a UE can decode a primary broadcast channel (PBCH) to obtain a master information block (MIB) that carries critical system information such as the DL bandwidth, CRS transmit power, number of eNB transmitter antennas, system frame number (SFN)],
 	Nam and Koorapaty fail to show wherein the measurement gap is configured with short measurement gap length (SMGL) smaller than a standard MGL.
 	In an analogous art Uchiyama show wherein the measurement gap is configured with short measurement gap length (SMGL) smaller than a standard MGL [par 0360, 0588, Therefore, the measurement of the first frequency band or the second frequency band used by the base station may be performed using a shorter period than when it is performed based on only a CRS. Therefore, the extended measurement gap maybe shortened, wherein at least one of the first period and the second period is a period shorter than 6 milliseconds]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nam, Koorapaty, and Uchuiyama because it is possible to perform measurement of the first frequency band and measurement of the second frequency band using fewer measurement gaps.

24. Nam and Koorapaty creates the UE of claim 16, Nam and Koorapaty fail to show wherein the RRM measurement configuration configures both an SS block measurement and a CSI- RS measurement when the UE performs an initial 
 	In an analogous art UCHIYAMA show wherein the RRM measurement configuration configures both an SS block measurement and a CS-LRS measurement when the UE performs an initial synchronization, and wherein the measurement gap is configured with an extended measurement gap length (eMGL) that is larger than a standard MGL such that both the SS block and the CSI-RS are measured within the eMGL [par 0349, 0350, Referring to FIG. 32, an extended measurement gap having a length of 8 subframes is shown. In this example, the measurement unit 163 performs measurement of a CC2 based on a CRS transmitted in the CC2 (a second frequency band) within a period (a second period) from a 1st subframe to a 6th subframe within the extended measurement gap].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Nam, Koorapaty, and UCHIYAMA because provide a mechanism through which measurement performed by a terminal device can be improved.

25. Nam and Koorapaty describe the UE of claim 16, Nam and K fail to show wherein the RRM measurement configuration configures only a CSI-RS measurement after the UE performs an initial synchronization, and wherein the measurement gap is configured with short measurement gap length (SMGL) smaller than a standard MGL.
par 0240, 0241, the measurement gap is a period having a length of 6 milliseconds. That is, the measurement gap is a general measurement gap. For example, each of the first period and the second period is a period shorter than 6 milliseconds. That is, a shorter period is used for measurement based on a DRS than general measurement based on a CRS]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Nam, Koorapaty, and UCHIYAMA because provide a mechanism through which measurement performed by a terminal device can be improved.

6. 	 Claims 9, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (U.S. Pub No. 2018/0262313 A1) in view of Koorapaty et al.  (U.S.  2013/0250923 A1) in further Bai et al. (U.S. Pub No. 2014/0302865 A\1).

9. Nam and Koorapaty display the method of claim 10, Nam and Koorapaty fail to show wherein the RRM configuration and the measurement gap configuration are configured by dedicated signaling.
 	In an analogous art Bai show wherein the RRM configuration and the measurement gap configuration are configured by dedicated signaling [par 0080, the eNB may send a trigger signal (e.g., an aperiodic trigger measurement request) which can be, e.g., MAC CE or PHY control channel signalling, either via broadcast message
or via dedicated signalling to the UE. Upon receiving the trigger signal the UE may start doing measurements on the configured special measurement object according to following rules: if the measurement gap is needed (e.g., for inter-frequency measurements) similarly as with normal gap configuration, the eNB should also indicate (e.g., in the aperiodic trigger measurement request) the starting point, duration and repetition of the measurement gap so the UE knows how many measurements it is expected to perform (e.g., to make measurements for a specified period of time)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nam, Koorapaty, and Bai because a new aperiodic measurement process in the unlicensed band may be triggered by the eNB to provide a measurement that is strictly controlled to certain time instants.

26. Nam and Koorapaty disclose the UE of claim 16, Nam and Koorapaty fail to show wherein the RRM configuration and the measurement gap configuration are configured by dedicated signaling.
In an analogous art Bai show wherein the RRM configuration and the measurement gap configuration are configured by dedicated signaling [par 0080, the eNB may send a trigger signal (e.g., an aperiodic trigger measurement request) which can be, e.g., MAC CE or PHY control channel signalling, either via broadcast message or via dedicated signalling to the UE. Upon receiving the trigger signal the UE may start doing measurements on the configured special measurement object according to following rules: if the measurement gap is needed (e.g., for inter-frequency measurements) similarly as with normal gap configuration, the eNB should also indicate (e.g., in the aperiodic trigger measurement request) the starting point, duration and repetition of the measurement gap so the UE knows how many measurements it is expected to perform (e.g., to make measurements for a specified period of time)].
 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nam, Koorapaty, and Bai because a new aperiodic measurement process in the unlicensed band may be triggered by the eNB to provide a measurement that is strictly controlled to certain time instants.

7.   	Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (U.S. Pub No. 2018/0262313 A1) in view of Koorapaty et al.  (U.S.  2013/0250923 A1) in further Akkarakaran et al. (U.S. Pub No. 2018/0288781 A1).

27. Nam and Koorapaty creates the UE of claim 16, Nam and Koorapaty fail to show wherein the CSIERS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block.
 	In an analogous art Akkarakaran show wherein the CSI-RS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block [par 0102, Thus, FIG. 9 provides an illustration of one example of CSI-RS (e.g., 902) frequency division multiplexed with the PDSCH for each beam sweep also corresponding with each SS block. It is noted that the CSI-RS signal and SS blocks are shown over two symbols, but the disclosure is not limited to such, for example, the CSI-RS or the SS blocks or both may be only over one symbol, or alternatively over more than two symbols. It is noted that although FIG. 9 illustrates an example where the SS blocks are frequency division multiplexed with CSI-RS and the PDSCH (i.e., PDSCH+SS+CSI-RS), the present disclosure contemplates various other combinations such as frequency division multiplexed with the SS (PDSCH+SS) as illustrated in FIG. 7].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nam, Koorapaty, and Akkarakaran because a method of wireless communication is disclosed that includes scheduling frequency division multiplexed (FDM) symbols

28. Nam and Koorapaty discloses the UE of claim 16, wherein the SS block is an SS burst block across multiple analog beams [par 0139, a cell coverage is provided by a beam sweeping manner over SS blocks comprising an SS burst set. Different Tx beams may be used for different SS blocks within an SS burst set]
 	In an analogous art Akkarakaran wherein CSI-RS is allocated in a physical downlink shared channel (PDSCH) symbol after the SS block [par 0102, Thus, FIG. 9 provides an illustration of one example of CSI-RS (e.g., 902) frequency division multiplexed with the PDSCH for each beam sweep also corresponding with each SS block. It is noted that the CSI-RS signal and SS blocks are shown over two symbols, but the disclosure is not limited to such, for example, the CSI-RS or the SS blocks or both may be only over one symbol, or alternatively over more than two symbols. It is noted that although FIG. 9 illustrates an example where the SS blocks are frequency division multiplexed with CSI-RS and the PDSCH (i.e., PDSCH+SS+CSI-RS), the present disclosure contemplates various other combinations such as frequency division multiplexed with the SS (PDSCH+SS) as illustrated in FIG. 7].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nam, Koorapaty, and Akkarakaran because a method of wireless communication is disclosed that includes scheduling frequency division multiplexed (FDM) symbols

29. Nam, Koorapaty, and Akkarakaren provide the UE of claim 28, wherein the same analog beamforming applies to both the SS burst block and the CSI-RS burst block [Nam, par 0167, In some embodiments for configuration and mapping of the RS, it is noted that the beams for SS blocks is likely to have a limited resolution to be used for initial cell selection]


Response to Arguments
First, it unclear whether the Examiner agree or not agree that Zhao does not teach the element relied upon by the Office Action, which renders the combination of the references in the Office Action failed. Applicants respectfully restate the arguments. As the Office Action admits that the Nam does not teach “performing an RRM measurement, wherein the CSI-RS is adjacent to the SS block in the time domain without overlapping.” In reviewing of Zhao, the cited paragraph does not contain the alleged contents relied by the Office Action. Further, the cited contents do not teach performing the RRM measurement with 
Second, as Zhao does not disclose not teach performing the RRM measurement with the CSI-RS and SS block adjacent to each other without overlapping, the advisory relied on Yoon, without citing any specific disclosure/teaching, as teaching the element. The combination of Nam, Yoon and Zhao fails to teach “the SS block and the CSI-RS are adjacent to each other without overlapping in the time domain within a measurement gap indicated by the RRM measurement gap configuration.” The combination fails to teach “performing an RRM measurement on the SS block and the CSI-RS adjacent to each other without overlapping in the time domain.”
Claim 1 requires the configuration and perform to be guaranteed that the SS block the CSI-RS being adjacent to each other WITHOUT overlapping in the time domain.


The applicant argument is moot in view newly rejected claims what Zhao fails to show it shown in analogous art Koorapaty show subframes carry CRS, and these additional C.sub.SF-1 subframes may be directly adjacent to the subframe in which PSS and SSS are transmitted. It is also shown an LTE subframe includes two slots in the time domain 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468